        Case 1:17-cv-08528-PGG-JLC Document 55 Filed 03/25/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------- X
THOR 680 MADISON AVE. LLC,                              :
                                                        :        CASE NO. 1:17-cv-08528 (PGG) (JLC)
                      Plaintiff,                        :
                                                        :
         v.                                             :
                                                                 JOINT STIPULATION REGARDING
                                                        :
QATAR LUXURY GROUP S.P.C., AND                                   DISCOVERY DEADLINES AND
                                                        :
QATAR FOUNDATION FOR                                             ORDER
                                                        :
EDUCATION, SCIENCE AND                                  :
COMMUNITY DEVELOPMENT,                                  :
                                                        :
                      Defendants.
                                                        X

-------------------------------------------------------

         Pursuant to the Court’s Individual Rules of Practice, Rule I.D., the parties hereby jointly

stipulate to extend and amend certain discovery deadlines, as set forth below. The parties

previously requested extensions to these deadlines on September 24, 2018, November 20, 2018,

and February 15, 2019. The parties have diligently engaged in discovery thus far. Defendant

Qatar Luxury Group S.P.C. (‘QLG”) wrote to Magistrate Judge Cott last week about discovery

disputes relating to documents; plaintiff’s response is due today. Those disputes will not be

resolved prior to the current close of fact discovery on March 25, 2019.

         Additionally, the need, if any, for expert discovery, and the scope thereof, may be impacted

by the Court’s resolution of the parties’ anticipated summary judgment motions regarding the

damages remedies available to plaintiff, and whether the conditions in the guaranty which limit

QLG’s liability have been satisfied. Each party believes that these issues are capable of summary

judgment resolution in their favor            As well, the Court’s decision on the summary judgment

motions may also facilitate pre-trial settlement. In the interests of judicial efficiency and economy,

the parties agree that the discovery schedule should be modified as follows, which proposed



                                                          -1 -
       Case 1:17-cv-08528-PGG-JLC Document 55 Filed 03/25/19 Page 2 of 3



schedule anticipates that expert discovery should be deferred until determination of the summary

judgment motions. The parties agree that the requested extensions are appropriate to allow the

parties to complete discovery and prepare the case for dispositive motions, and settlement and/or

trial, and are not requested for any dilatory purpose.

       The parties therefore jointly stipulate and respectfully request that the discovery deadlines

established in the February 15, 2019 request to extend discovery deadlines (Docket # 49) be

extended or amended as follows:

                   Event                       Date in February 15,         Requested Date
                                               2019 Letter (Docket
                                                       #49)
 Complete fact discovery relating to             March 25, 2019          30 days after discovery
 issues pending before Magistrate Judge                                   disputes are resolved
 Cott (fact discovery is otherwise                                           by court order
 complete)
 Post-discovery dispositive motion                      April 8, 2019       21 days after fact
 letter(s)                                                                  discovery closes
 Opposition to post-discovery dispositive           April 15, 2019         10 days after post-
 motion letter (s)                                                        discovery dispositive
                                                                              motion letter
 Party-proponent expert disclosures                March 18, 2019        45 days after summary
                                                                         judgment motions are
                                                                                 decided
 Party-opponent expert disclosures                      April 1, 2019      30 days after party-
                                                                            proponent expert
                                                                               disclosures
 Complete expert discovery                          April 19, 2019         21 days after party-
                                                                             opponent expert
                                                                               disclosures


 Dated:   March 25, 2019

 SQUIRE PATTON BOGGS (US) LLP                      MATALON  SHWEKY  ELMAN PLLC

 By: /s/ Aneca E. Lasley                           By: /s/ Joseph Lee Matalon
 Aneca E. Lasley                                   Joseph Lee Matalon
 Christopher F. Haas                               Barbara Shweky
 Squire Patton Boggs (US) LLP                      450 Seventh Avenue, 33rd Floor
 2000 Huntington Center                            New York, New York 10123


                                                 -2 -
     Case 1:17-cv-08528-PGG-JLC Document 55 Filed 03/25/19 Page 3 of 3



41 South High Street                            (212) 244-9000
Columbus, OH 43215                              Email: jlm@trial-lawyer.org
Telephone: 614-365-2700                         Email: bshweky@trial-lawyer.org
Facsimile: 614-365-2499
Email: aneca.lasley@squirepb.com                Attorneys for Plaintiff
Email: christopher.haas@squirepb.com            Thor 680 Madison Ave LLC

Stephanie E. Niehaus
Squire Patton Boggs (US) LLP
30 Rockefeller Plaza, 23rd Floor
New York, New York 10112
Telephone: (212) 872-9800
Fax: (212) 872-9815
E-mail: Stephanie.niehaus@squirepb.com



Attorneys for Defendant Qatar Luxury Group,
S.P.C.




                                                     SO ORDERED.



                                                     ______________________________
                                                     James L. Cott
                                                     United States Magistrate Judge




                                              -3 -
